VINCENT C. GIBLIN, Circuit Judge.
The appellant was convicted in the court below of “reckless and careless operation of a motor vehicle, resulting in an accident.” The only evidence on which the judgment of conviction rests is the testimony of two police officers who were not eyewitnesses, but who investigated the accident which gave rise to the prosecution. Assuming, as their testimony indicates, that the positions of the two automobiles involved in the accident were such as to warrant the conclusion that the appellant, immediately prior to the collision, was driving on the left side of the street, that fact alone is not sufficient evidence of reckless and careless driving. Without an exposition of the prevailing circumstances and conditions, as to which the record is silent, it is impossible to determine whether or not the appellant’s deviation from the normal course was a reckless and careless act. For aught that appears to the contrary, such digression may have been the act of a reasonably prudent person. The driver of the other automobile involved did not testify; and, as I have stated, only the physical facts as found at the scene by the officers were relied on by the prosecution. Reversed.